Citation Nr: 1737382	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of the bilateral ankles, to include as secondary to service-connected hypertension and plantar fasciitis. 

2.  Entitlement to service connection for gouty arthritis of the right knee, to include as secondary to service-connected hypertension and plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1988 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record. 

In May 2015 and February 2016, the Board remanded the case for further development.  The case has now returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this case, but finds that further development of the claims is necessary.  A June 2016 VA examiner provided a negative opinion regarding the etiologies of the Veteran's gouty arthritis of the bilateral ankle arthritis and right knee.  He explained that the secondary or indirect ways in which gout could be aggravated or might be worsened by hypertension and/or plantar fasciitis can be categorized into three methodologies: (1) certain medications for hypertension, specifically thiazide diuretics such as hydrochlorothiazide, are known to worsen, aggravate, or even precipitate gout; (2) hypertension, over a period of years, might worsen renal failure to the point that the poorly functioning and compromised kidneys would not properly excrete uric acid, and the uric acid levels could then theoretically build up to the point of producing or worsening gout; and also (3) similarly, medications (specifically, non-steroid anti-inflammatory drugs, or analgesics known as "NSAIDS") used to treat pain for the condition of pes planus could also cause, aggravate, or contribute to renal failure and such renal failure, as noted previously, might progress to the point that the poorly functioning and compromised kidneys would not properly excrete uric acid, and the uric acid levels could then theoretically build up to the point of producing or worsening gout, and indicated that the Veteran had none of these situations.  The examiner further explained that the Veteran "does not have at this time, evidence of renal failure."

Review of the record shows that the Veteran was diagnosed with renal failure at the August VAMC in October 2004 and his VA treatment records also include a diagnosis of a congenitally small kidney.  A June 2014 VA treatment record also shows that the Veteran has taken NSAIDS as needed.  Therefore, an addendum medical opinion is required to address the relationship, if any, between the Veteran's gouty arthritis in his bilateral ankles and right knee and his service-connected disabilities and the medications taken for them.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner with the necessary expertise to provide an addendum opinion regarding the etiologies of the gouty arthritis of the bilateral ankles and right knee.  The claims file to include a copy of this remand must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

It is in the discretion of the examiner if another examination of the Veteran is necessary, and if so, the examiner should complete all appropriate tests and studies (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically comment on the following:

a) the October 2004 VA treatment record which shows a diagnosis of renal failure;

b) the diagnosis of a congenitally small kidney;

c) the June 2016 VA treatment record which shows that the Veteran has continued high uric acid levels despite increased doses;

d) the June 2016 VA treatment record that notes that the Veteran has taken NSAIDS prn; 

e) the June 2016 VA treatment record that notes that the Veteran has been on allopurinol for 15 years, but at different dosages; and 

Based on a review of the record (and examination results, if required), the examiner should provide an opinion regarding whether gouty arthritis of the ankles and right knee is caused or aggravated by service-connected hypertension and/or plantar fasciitis, to include the medications taken for these disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file.

2.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3. Then, readjudicate the claims of entitlement to service connection for gouty arthritis of the bilateral ankles and right knee.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

